            Case 1:21-cr-00040-TNM Document 61 Filed 06/11/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
       v.                                      :       Criminal No. 21-cr-40-TNM
                                               :
CHRISTOPHER QUAGLIN,                           :
                                               :
                        Defendant.             :

  UNITED STATES’ MOTION TO LIFT ORDER DELAYING TRANSPORT TO THE
                      DISTRICT OF COLUMBIA

       The United States of America hereby moves this Court to lift the order delaying the

Defendant’s transport to the District of Columbia. In support of its motion, the government states

as follows:

                                   FACTUAL BACKGROUND

       On April 16, 2021, the Defendant asked for the Court to stay his transfer to Washington,

D.C.   At the hearing, Chief Judge Howell asked the government if it opposed.        At the time the

undersigned was not aware of potential issues in keeping the Defendant in New Jersey and did not

oppose.     Since that date, it has become clear that the order to stay the transfer of the Defendant

to Washington, D.C. is not workable. As such, the government now asks this Court to lift the

stay and order him to be transferred to Washington, D.C.

                                           ARGUMENT

       As a general matter, statutes, regulations and case law provide the USMS with broad

authority to determine where to house its prisoners. See Saunders v. United States, 502 F. Supp.

2d 493, 496 (E.D. Va. 2007) (“This open-ended authority recognizes the Marshals Service’s

need to ‘weigh concerns of expense, administration, payment, access to the premises, and the

veritable plethora of factors’” relative to placement.) (quoting Williams v. United States, 50 F.3d
          Case 1:21-cr-00040-TNM Document 61 Filed 06/11/21 Page 2 of 3




299, 310 (4th Cir. 1995); Falcon v. Bureau of Prisons, 852 F. Supp. 1413, 1420 (S.D. Ill. 1994)

(Attorney General has discretion to select the “appropriate forum for the pre-trial detention of a

defendant awaiting trial.”); Lyons v. Clark, 694 F. Supp 184, 186-87 (E.D. Va. 1988) (authority

to determine place of detention lies within the “broad discretion” of the Attorney General; no

right to pre-transfer hearing); see also Cohen v. United States, 151 F.3d 1338, 1345 (11th Cir.

1998), cert. denied, 526 U.S. 1130 (1999) (placement of prisoners is discretionary).

       As a practical matter, it has proven time-consuming and difficult to arrange for the

Defendant’s appearance for hearings. As a result, he was not able to attend the last hearing and

it has been difficult to obtain his appearance for the upcoming hearing. In addition, as

conditions have improved with the pandemic, it is likely that in-person hearings will resume, at

which point the hearings will no longer be held online. Given these practical difficulties and the

legal landscape, which makes it evident that the USMS has the authority to determine where to

house its prisoners, the government requests that the Court lift the order delaying the

Defendant’s transfer to Washington, D.C.




                                                 2
         Case 1:21-cr-00040-TNM Document 61 Filed 06/11/21 Page 3 of 3




       WHEREFORE, the government respectfully requests that this Court lift the Order

Delaying Defendant’s Transport to the District of Columbia.



                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           DC Bar No. 996787


                                    By:

                                                 /s/ Melissa Jackson
                                           MELISSA JACKSON
                                           Assistant United States Attorney
                                           D.C. Bar No. 996787
                                           555 Fourth Street, N.W.,
                                           Washington, DC 20530
                                           Melissa.Jackson@usdoj.gov
                                           (202) 252-7786

                                                 /s/ Jocelyn Bond
                                           JOCELYN BOND
                                           Assistant United States Attorney
                                           D.C. Bar No. 1008904
                                           555 Fourth Street, N.W.,
                                           Washington, DC 20530
                                           Jocelyn.Bond@usdoj.gov
                                           (202) 252-2571




                                              3
